             Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 COURTALERT.COM, INC.,

                     Plaintiff,                         No. 1:20-cv-07739 (VSB)

         v.                                             DEFENDANT/COUNTERCLAIM
                                                        PLAINTIFF ROBERT LOEB’S
 AMERICAN LEGALNET, INC., EREZ                          COUNTERCLAIM AND JURY
 BUSTAN, and ROBERT LOEB,                               DEMAND

                     Defendants.


        NOW COMES Defendant/Counterclaim Plaintiff Rob Loeb (“Loeb”), and as and for his

Counterclaim against CourtAlert.com, Inc., without waiving any denials or defenses to Plaintiff’s

Complaint, states as follows:

        1.          On or about July 15, 2019, Plaintiff/Counterclaim Defendant CourtAlert.com, Inc.

(“CourtAlert”) hired Loeb.

        2.          On or about July 15, 2019, Loeb and CourtAlert executed an Employment

Agreement (the “Agreement”) setting forth Loeb’s employment terms.

        3.          The Agreement provided that Loeb would be paid a base salary of $70,000, plus

commissions on any new business Loeb obtained from qualified existing and new clients,

including 10% of CourtAlert watch services and 20% of new Case Management license fee clients.

The parties further agreed that CourtAlert would pay Loeb a 10% commission for new business

development.

        4.          During his employment with CourtAlert, Loeb worked in CourtAlert’s New York

City office.

        5.          CourtAlert also provided a laptop computer and CourtAlert email account to Loeb.




ACTIVE 53363274v1                                   1
             Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 2 of 6




        6.          In addition to his CourtAlert email account, Loeb currently maintains, and during

his employment with CourtAlert maintained, several personal email accounts, including a

Yahoo.com account (the “Yahoo Account”).

        7.          In approximately mid-March 2020, as COVID-19 spread rapidly through New

York City, the Mayor and Governor ordered non-essential businesses to close their offices, and

Loeb accordingly began teleworking full time from his New Jersey residence.

        8.          Loeb resigned from CourtAlert effective May 15, 2020 and returned the laptop

issued to him by CourtAlert.

        9.          Upon information and belief, after Loeb resigned, CourtAlert’s agents, including

but not limited to Yaniv Schiller, CourtAlert’s Chief Operating Officer, used embedded log-in

information for Loeb’s Yahoo Account to access Loeb’s personal account without his knowledge

or authorization.

        10.         Upon information and belief, CourtAlert’s agents downloaded Loeb’s confidential

personal and professional information from his Yahoo Account without his knowledge or

authorization.

                                       COUNT ONE
          (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.)

        11.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 10 above as if

they were set forth fully herein.

        12.         Pursuant to the Computer Fraud and Abuse Act (“CFAA”), codified at 18 U.S.C. §

1030, et seq., it is unlawful to “intentionally access[] a computer without authorization or

exceed[ing] authorized access, and thereby obtain[] … information from any protected computer.”




ACTIVE 53363274v1                                   2
           Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 3 of 6




        13.         A “computer” is a “high speed data processing device … and includes any data

storage facility or communications facility directly related to or operating in conjunction with that

device[.]” 18 U.S.C. § 1030(e)(1).

        14.         A “protected computer” is one that, inter alia, “is used in or affecting interstate or

foreign commerce or communication … .” 18 U.S.C. § 1030(e)(2)(B).

        15.         Under the CFAA, “[a]ny person who suffers damage or loss” pursuant to the statute

has the right to initiate a civil action for compensatory damages and injunctive or equitable relief.

18 U.S.C. § 1030(g).

        16.         Under the CFAA, “damage” is “any impairment to the integrity or availability of

data, a program, a system, or information;” and “loss” is “any reasonable cost to any victim,

including the cost of responding to an offense, conducting a damage assessment, and restoring the

data, program, system, or information to its condition prior to the offense, and any revenue lost,

cost incurred, or other consequential damages incurred because of interruption of service[.]” 18

U.S.C. §§ 1030(e)(8), (11).

        17.         CourtAlert, through its agent(s), accessed and obtained Loeb’s confidential

personal and professional information from his Yahoo Account in a manner that was unlawful

under the CFAA.

        18.         As a result of CourtAlert’s unlawful conduct, Loeb suffered a loss under the CFAA,

including expenses investigating and responding to the unauthorized access.

        19.         Loeb’s damages exceed the CFAA’s $5,000 statutory threshold.

        20.         Loeb will continue to suffer damages unless CourtAlert is compelled to destroy or

otherwise relinquish the confidential personal and professional information it improperly obtained.




ACTIVE 53363274v1                                     3
           Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 4 of 6




                                         COUNT TWO
              (Violation of the Stored Communications Act 18 U.S.C. § 2701 et seq.)

        21.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 20 above as if

they were set forth fully herein.

        22.         Pursuant to the Stored Communications Act (“SCA”), codified at 18 U.S.C. § 2701,

et seq., it is unlawful to “intentionally access without authorization a facility through which an

electronic communication is provided” and “thereby obtain[], alter[], or prevent[] access to a wire

or electronic communication while it is in electronic storage.” 18 U.S.C. § 2701(a).

        23.         CourtAlert, through its agent(s), violated the SCA by accessing Loeb’s Yahoo

Account intentionally and without authorization and obtaining Loeb’s confidential personal and

professional information.

        24.         As a result of CourtAlert’s unlawful conduct, Loeb has suffered actual damages in

an amount to be determined at trial.

                                            COUNT THREE
                                          (Breach of Contract)

        25.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 24 above as if

they were set forth fully herein.

        26.         Pursuant to the Agreement, CourtAlert owed Loeb commissions for new business

he obtained for CourtAlert prior to his resignation.

        27.         As of this date, CourtAlert has failed to pay Loeb the commissions owed to him, in

breach of the Agreement’s terms.

        28.         As a result of CourtAlert’s failure to pay Loeb the commissions owed to him in

breach of the Agreement’s terms, Loeb has suffered damages in the amount of approximately

$84,400.




ACTIVE 53363274v1                                   4
            Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 5 of 6




                                      COUNT FOUR
          (Failure to Pay Earned Commissions in Violation of N.Y. Labor Law § 191-c)

          29.       Loeb repeats and re-alleges the allegations of paragraphs 1 through 28 above as if

they were set forth fully herein.

          30.       CourtAlert’s failure to pay Loeb the commissions owed to him under the

Agreement within five business days after his termination violates N.Y. Labor Law § 191-c.

          31.       As a result of CourtAlert’s failure to pay Loeb the commissions owed to him under

the Agreement, Loeb has suffered damages in the amount of approximately $84,400.

          32.       As a result of CourtAlert’s failure to pay Loeb the commissions owed to him under

the Agreement within five business days after his termination, Loeb is entitled to statutory double

damages.

                                             COUNT FIVE
                                           (Unjust Enrichment)

          33.       Loeb repeats and re-alleges the allegations of paragraphs 1 through 32 above as if

they were set forth fully herein.

          34.       As a result of CourtAlert’s failure to pay Loeb commissions owed to him,

CourtAlert has been enriched at Loeb’s expense.

          35.       It is against equity and good conscience to permit CourtAlert to retain the

commissions it owes to Loeb.

          36.       Loeb is entitled to restitution from CourtAlert due to CourtAlert’s unjust retention

of the commissions owed to Loeb.

                                        PRAYER FOR RELIEF
          WHEREFORE, Defendant/Counterclaim Plaintiff, Robert Loeb, requests the following
relief:

          a. Injunctive relief, including the destruction and/or return of all documents and


ACTIVE 53363274v1                                    5
           Case 1:20-cv-07739-VSB Document 12 Filed 11/25/20 Page 6 of 6




            information that Counterclaim Defendant illegally accessed, downloaded and/or
            otherwise acquired;

        b. Damages, including but not limited to compensatory, as well as pre-judgment and post-
           judgment interest;

        c. Restitution;

        d. Punitive damages;

        e. Double damages for unpaid commissions under N.Y. Labor Law § 191-c;

        f. Legal fees, and costs;

        g. Judgment declaring that Defendant/Counterclaim Plaintiff Robert Loeb is relieved of
           his obligations under the Agreement, including the non-solicitation provisions, based
           on Counterclaim Defendant’s breach; and

        h. Any and all other relief, both at law and in equity, to which Defendant/Counterclaim
           Plaintiff Robert Loeb is entitled to recover.

                                       JURY DEMAND

        Defendant/Counterclaim Plaintiff Robert Loeb requests a trial by jury on all Counterclaims

for compensatory damages and non-equitable relief.

                                             Respectfully submitted,

Dated: November 25, 2020                     GREENBERG TRAURIG, LLP

                                         By:_s/ Ryan P. O’Connor
                                            RYAN P. O’CONNOR
                                            ROBERT H. BERNSTEIN
                                            (pro hac vice forthcoming)

                                             Attorneys for Defendant/Counterclaim Plaintiff,
                                                    Robert Loeb




ACTIVE 53363274v1                               6
